                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                      (Baltimore)

XL SPECIALTY INSURANCE CO.
a/s/o MICHAEL PORT,
       Plaintiff,

vs.                                                       Case No. 1:18-cv-02703-CCB

JEANNEAU AMERICA, INC. et al.,

       Defendants.
                                                      /

      JEANNEAU AMERICA, INC.’S CORPORATE DISCLOSURE STATEMENT

       Jeanneau America, Inc., Defendant (hereinafter referred to as “Jeanneau”), hereby files its

Corporate Disclosure Statement pursuant to Fed. R. Civ. P. 7.1 and states that Groupe Beneteau,

S.A., a publicly traded French corporation, owns 10% or more of its stock.



Date: October 5, 2018

                                                    Respectfully submitted,



                                                    HARTMAN, Attorneys at Law


                                            By:     /s/ C. Edward Hartman, III
                                                    C. Edward Hartman, III, Bar No. 07716
                                                    116 Defense Highway, Suite 300
                                                    Annapolis, Maryland 21401-7047
                                                    Telephone: (410) 266-3232
                                                    Facsimile: (410) 266-5561
                                                    Email:      ed@hartman.law
                                                    Attorneys for Defendant Jeanneau America,
                                                    Inc.
                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 5th day of October, 2018, I served a copy of the foregoing

Defendant Jeanneau America, Inc’s Corporate Disclosure Statement by electronic filing, to:

       John H. West, III
       West & West, LLC
       409 Washington Ave, Ste. 1010
       Baltimore, Maryland 21204
       jwest@westandwestllc.com
       Attorney for Plaintiff

       Christopher M. Schierloh
       Casey and Barnett, LLC
       305 Broadway, Ste. 1202
       New York, New York 10007
       cms@caseybarnett.com
       Attorney for Plaintiff

       Stephen M. Calder
       Palmer Biezup and Henderson, LLP
       190 N. Independence Mall West, Ste. 401
       Philadelphia, Pennsylvania 19106
       scalder@pbh.com
       Attorney for Defendant Chesapeake Yacht Center, LLC



                                                   /s/ C. Edward Hartman, III
                                                   C. Edward Hartman, III, Bar No. 07716
